PER CURIAM.
Alfred Davis, III, appeals from the judgment on his conviction for first-degree assault and armed criminal action, claiming there was insufficient evidence from which *404a reasonable trier of fact could have found beyond a reasonable doubt that he was guilty of the offenses. We find no error and affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).